 



Exhibit 10.1
MANUFACTURING and SUPPLY AGREEMENT
     THIS AGREEMENT is made the 18th day of April 2005 (the “Effective Date”)
     BETWEEN:
     (1) Advancis Pharmaceutical Corporation existing under the laws of United
States of America and having its principal place of business at 20425 Seneca
Meadows Parkway, Germantown, Maryland 20876 (hereinafter referred to as
“Advancis”); and
     (2) CLONMEL HEALTHCARE LIMITED existing under the laws of Ireland and
having its principal place of business at Waterford Road, Clonmel, Co.
Tipperary, Ireland (hereinafter referred to as “Clonmel”), each a “Party” and
together “Parties”.

  1.   Definitions         The following terms whenever used in this Agreement
shall have the following meanings:-

  1.1   “Advancis” and “Clonmel” shall have the meanings set out above and
“Parties” shall mean all of them.     1.2   “Advancis Approved Suppliers” means
those suppliers approved by Advancis and as listed in Schedule A and as modified
from time to time by mutual written agreement of the Parties.     1.3  
“Advancis Intellectual Property Rights” means Intellectual Property Rights made,
conceived, developed or reduced to practice during the Term by (a) Advancis or
its employees or agents; or (b) by Clonmel or its employees or agents; or
(c) jointly by Advancis and Clonmel or their employees or agents; and that
relate to Product and/or the manufacture or use thereof and/or Confidential
Information of Advancis.

1



--------------------------------------------------------------------------------



 



  1.4   “Advancis Equipment” shall mean additional equipment purchased and
supplied by Advancis and labelled as property of Advancis Pharmaceutical
Corporation and listed on Schedule C.     1.5   “Affiliate” means any person,
corporation, company, partnership, joint venture and / or entity which, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with a Party.     1.6   “Applicable Law(s)” means the
laws, rules, and regulations, including any statutes, rules, regulations, or
other requirements, that may be in effect from time to time and that apply
(i) to the development, manufacture, registration, and marketing of Product in
the United States and the European Union and its member states, including any
such statutes, rules, regulations, or other requirements of the FDA and the EMEA
and/or (ii) to the manufacture of Product at the Facility.     1.7   “Batch”
means a specific quantity of Product that is intended to have uniform character
and quality, within specified limits, and is produced according to a single
manufacturing order during the same cycle of manufacture.     1.8   “Batch
Manufacturing Records” shall mean documentation recording specifications,
manufacturing formulae, processing, packaging, procedures and records relating
to the manufacture of each Batch.     1.9   “Clonmel Intellectual Property
Rights” means any Intellectual Property Rights made, conceived, developed or
reduced to practice by Clonmel or its employees or agents on, before or after
the Effective Date, and excluding any Advancis Intellectual Property Rights.    
1.10   “Clonmel Operating Documents” means the standard operating procedures,
standard manufacturing procedures, protocols, validation documentation, and
supporting documentation, such as environmental monitoring, for operation and

2



--------------------------------------------------------------------------------



 



      maintenance of the Facility and Clonmel equipment used in the process of
producing Product(s), excluding any of the foregoing that are unique to the
manufacture of Product(s).     1.11   “Competent Authorities” means any national
or local agency, authority, department, inspectorate, minister official,
parliament or public or statutory person (whether autonomous or not) of any
government of any country having jurisdiction over either any of the activities
contemplated by this Agreement or over the parties, including the European
Commission, The Court of First Instance and the European Court of Justice, the
FDA, EMEA or other governmental health authority.     1.12   “Components” shall
mean containers, labelling and packaging for the Product(s).     1.13  
“Confidential Information” shall have the meaning set forth in Section 18.1.    
1.14   “Control” and the correlative meanings “controlled by” and “under common
control with” means, for purposes of the definition of Affiliate only, the
beneficial ownership, directly or indirectly, of more than 50% of the issued
share capital or other comparable equity or ownership interest with respect to a
business entity or the legal power to direct or cause direction of the general
management and policies of the party in question.     1.15   “Development and
Clinical Manufacturing Agreement” means the Development and Clinical
Manufacturing Agreement entered into between the parties on April 18th, 2005.  
  1.16   “Effective Supply Date” shall mean the date on which Advancis first
places a Purchase Order in accordance with Section 9.

3



--------------------------------------------------------------------------------



 



  1.17   “EMEA” means the European Agency for the Evaluation of Medicinal
Products or any other successor agency where approval is necessary to market the
Product in Europe.     1.18   “Facility” has the meaning set forth in
Section 4.1.     1.19   “Facility Build Out Agreement” shall mean the facilities
build out agreement entered into between the parties substantially
simultaneously herewith, together with all attachments and exhibits thereto, as
the same may be amended from time to time.     1.20   “FDA” means the US Food
and Drug Administration, and any successor agency thereof.     1.21   “Force
Majeure” in relation to any Party means any event or circumstance which is
beyond the reasonable control of that Party which event or circumstance that
Party could not reasonably be expected to have taken into account at the date of
this Agreement and which results in or causes the failure of that Party to
perform any or all of its obligations under this Agreement including act of God,
lighting, fire, storm, flood, earthquake, strike, act of the public enemy, war,
terrorist act, blockade, governmental restraint, act of legislature or
requirement of governmental authority.     1.22   “GMP Rules” means current Good
Manufacturing Practices as contained in 21 CFR Parts 210 and 211 and related
regulations as amended from time to time.;     1.23   “Intellectual Property
Rights” means any Patent Right, invention, registered design, design right,
copyright, database right, trade mark, service mark, application to register any
of the aforementioned rights, trade secrets, confidential information, and all
rights in Know-How or equivalent rights recognized in any jurisdiction.

4



--------------------------------------------------------------------------------



 



  1.24   “Know-How” means any technical and other information which is not in
the public domain, including information comprising or relating to concepts,
discoveries, data, formulae, ideas, inventions (whether patentable or not),
procedures for experiments and tests and results of research or development,
laboratory records, processes including manufacturing processes, specifications
and techniques, clinical trial data and information contained in submissions to
Competent Authorities.     1.25   “Latent Defect” has the meaning set forth in
Section 5.5(b).     1.26   “Manufacture” shall include production, filling,
packaging, quality control, batch release, and storage together with all other
activities encompassed by the Master Production Record.     1.27  
“Manufacturing Specifications” shall mean those specifications and procedures
set out in Schedule G.     1.28   “Marketing Authorization(s)” shall mean the
necessary regulatory approval for the sale of any of the Product(s) in any
country within the Territory.     1.29   “Master Production Record” shall mean
the documentation that contains a detailed description of the Process and any
other instructions to be followed by Clonmel in the production of the Product as
agreed in writing by the Parties. The Master Production Record shall be signed
by the Parties and attached hereto as Schedule H.     1.30   “Material(s)” means
all raw materials and supplies to be used in the Manufacture of the Product.

5



--------------------------------------------------------------------------------



 



  1.31   “Material Specifications” means the specification for Materials set
forth in Schedule D, as modified from time to time by mutual agreement of the
Parties.     1.32   “Patent Rights” means design and utility patent applications
and patents (including provisional patent applications), author certificates,
inventor certificates, utility certificates, improvement patents and utility
models and certificates of addition and all foreign counterparts of them in all
countries, including any divisional applications and patents, filings, renewals,
continuations, continuations-in-part, patents of addition, extensions (including
patent term extensions), reissues, substitutions, confirmations, registrations,
revalidation and additions of or to any of them, as well as any supplementary
protection certificates and equivalent protection rights in respect of any of
them.     1.33   “Process” means the manufacturing process for the Product in
accordance with the Master Production Record.     1.34   “Product(s)” shall mean
the product(s) listed in Schedule 1 (including for the avoidance of doubt
Validation Batches).     1.35   “Purchase Order(s)” shall mean orders for the
Product(s) placed by Advancis upon Clonmel which are contractually binding on
the Parties.     1.36   “Regulatory Application” shall mean any regulatory
application or any other application for marketing approval for the Product,
which Advancis will file in the Territory, including any supplements or
amendments thereto which Advancis may file.     1.37   “RHA” shall mean any
relevant government health authority (or successor agency thereof) in any
country of the Territory whose approval is necessary to market the Product in
the relevant country of the Territory.

6



--------------------------------------------------------------------------------



 



  1.38   “Shipping Documentation” means the documents, including but not limited
to certificates of analyses, and packaging slip summarizing the contents of the
shipment as set forth in the Master Production Record.     1.39   “Term” means
the period commencing on the Effective Supply Date and terminating on the date
of expiration or termination of this Agreement as set out in Section 23.    
1.40   “Territory” shall mean the countries listed in Schedule I subject to such
additions and deletions as may be agreed in writing between the Parties.    
1.41   “Third Party” means any party other than Clonmel, Advancis or their
respective Affiliates.     1.42   “Validation Batches” means the validation
batches of the Product manufactured pursuant to the Development and Clinical
Manufacturing Agreement.

2.   Appointment   2.1   Advancis hereby appoints Clonmel as its non-exclusive
manufacturer of the Product(s) for supply to the Territory for the Term.   3.  
Supply of Materials and Components   3.1   Clonmel shall procure sufficient
quantities of all Materials and Components from Advancis Approved Suppliers that
comply with the Manufacturing Specifications, Material Specifications and Master
Production Record to enable Clonmel to comply with Clonmel’s obligations under
this Agreement.   3.2   If reasonably requested by Advancis from time to time,
Clonmel shall provide adequate samples of all Materials and Components to
Advancis or such third party as Advancis may nominate for testing and approval.

7



--------------------------------------------------------------------------------



 



4.   Manufacture and Quality Control   4.1   Unless otherwise agreed by
Advancis, Clonmel shall manufacture the Product(s) only at its production
facility at Waterford Road, Clonmel, Co. Tipperary, Clonmel, Ireland (the
“Facility”).   4.2   Clonmel shall manufacture, package, handle, and provide
quality assurance for Product manufactured under this Agreement, as set forth in
the Master Production Record and in accordance with GMP Rules and Marketing
Authorization and in all material respects in accordance with Applicable Laws,
and to deliver to Advancis the quantities of Product ordered by Advancis in
accordance with this Agreement.   4.3   Clonmel shall package and label Product
for shipment in accordance with the Master Production Record. Clonmel shall
deliver Product FCA (having the meaning and importing the rights and obligations
provided in Incoterms 2000) delivered at the Facility to a common carrier for
shipment designated by Advancis to Clonmel in writing and risk shall pass
accordingly. Advancis shall pay for all shipping costs in connection with each
shipment of Product. Each shipment shall be accompanied by the Shipping
Documentation. Should Clonmel at any time during the term of this Agreement have
reason to believe that it shall be unable to meet a delivery date, Clonmel shall
promptly notify Advancis.       Upon passing of title to Product to Advancis,
Advancis shall be responsible for all storage, shipping, handling and
distribution of Product by Advancis and/or any Third Party on behalf of
Advancis, including without limitation any agents and sub-contractors of
Advancis.   4.4   Clonmel shall maintain accurate records for the production of
Product as required by Applicable Laws, including GMP Rules. Clonmel shall
retain ownership of Clonmel Operating Documents, and shall make copies thereof
available to Advancis upon Advancis’ request. Clonmel Operating Documents shall
remain Clonmel Confidential Information. Advancis shall have the right to use,
read, audit and reference any of the foregoing in connection with a filing for
or maintaining Marketing Authorizations of

8



--------------------------------------------------------------------------------



 



    Product; in connection with the review of manufacturing activities related
to preventive maintenance, calibrations, equipment validations, testing,
housekeeping, or personnel training, or as otherwise authorized by this
Agreement. Advancis shall own the Master Production Record and all Batch
Records. Clonmel shall be entitled to retain possession of the originals thereof
in the files of Clonmel, as Confidential Information of Advancis.   4.5  
Clonmel shall provide sufficient space within the facility for use as an
Analytical Laboratory which will contain all analytical equipment supplied by
Advancis. Advancis will supply all analytical equipment listed on Schedule E. It
is understood that this is all the equipment necessary for both development and
commercial operations   4.6   In carrying out its obligations under this
Agreement, Clonmel shall comply with the Marketing Authorizations, GMP Rules
and, in all material respects, Applicable Laws in manufacturing the Product(s).
  4.7   Clonmel shall promptly inform Advancis of any deviation from the
Manufacturing Specifications, Master Production Record or of any other problems
or issues arising in relation to the Manufacture of the Product(s) and shall
consult with Advancis in relation to the resolution of such matters.   4.8  
Neither party shall change any part of the Manufacturing Specifications or
Master Production Record without the prior written approval of the other
following a written submission by the party proposing the change detailing the
proposed change(s) and the reasons.   4.9   Clonmel shall make available
adequate manufacturing facilities and capacity to enable Clonmel to fulfil
Advancis requirements for the Product(s) in accordance with the forecasting and
ordering provisions of Section 9.   4.10   Clonmel shall employ sufficient and
appropriately qualified technical and other staff to properly fulfil its
obligations relating to the Manufacture of the Product(s) in accordance with the
provisions of this Agreement.

9



--------------------------------------------------------------------------------



 



  4.11   Clonmel shall sample and analyse the Materials and Components in
accordance with GMP Rules, Manufacturing Specifications and the Master
Production Record and, in all material respects, in accordance with Applicable
Laws and to the extent that any Materials or Components do not satisfy such
requirements, Clonmel shall reject and return them to the supplier.     4.12  
Clonmel shall, at its sole cost and expense, dispose of all waste in a manner
prescribed by and consistent in all material respects with all applicable
environmental laws, rules and regulations.     4.13   Clonmel shall analyse the
Product locally and release Product for sale to the market and shall store
samples of each Batch of the Product(s) in accordance with the Manufacturing
Specifications, Applicable Laws, GMP Rules, and Marketing Authorizations.    
4.14   Clonmel shall conduct stability studies of the drug product in accordance
with the stability protocol for the Product(s), and perform all tests, at the
required frequency     4.15   Upon release of each Batch of the Product(s)
Clonmel shall provide Advancis with:

          (a) certificate of analysis provided in accordance with the Master
Production Record stating that the Product(s) released comply with the
respective Marketing Authorisation(s) and Manufacturing Specifications and any
other documents as specified in the quality agreement.
          (b) At the request of Advancis, Clonmel will supply Advancis, full
Batch Manufacturing and Test Records for the first [***] Batches manufactured by
Clonmel pursuant to this Agreement. Thereafter, Advancis may request Clonmel to
supply full Batch Manufacturing Records after every [***] Batch manufactured,
unless otherwise agreed by the parties, provided, however, such request by
Advancis may be made more frequently in the event that problems have occurred
with respect to manufacture of Product.
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------



 



5.   Product Warranties; Acceptance and Rejection Of Clinical Material   5.1  
Product Warranties. Clonmel warrants that (a) any Product manufactured by
Clonmel pursuant to this Agreement, was manufactured in accordance with the
Manufacturing Specifications, Master Production Record and Marketing
Authorizations; (b) was manufactured in accordance with GMP Rules and (c) at the
time of delivery, no more than three (3) months of the shelf life of the Product
has expired (the “Product Warranties”).   5.2   The warranties set forth in
Section 5.1 shall not apply to any Clinical Materials, Site Specific Stability
Batches, scale-up, process development and Validation Batches which (i) have
been tampered with or altered after delivery to Advancis; (ii) have been subject
to misuse, negligence or accident after delivery to Advancis; or (iii) have been
stored, handled or used after delivery to Advancis in any manner contrary to
Applicable Laws.   5.3   Clonmel General Warranties

     (a) Clonmel represents and warrants to Advancis as of the Effective Date,
as follows:

  (i)   Clonmel has the right to enter into this Agreement; and     (ii)   there
are no agreements between Clonmel and any Third Party that conflict with this
Agreement

     (the “Clonmel General Warranties”).

5.4   Advancis General Warranties

     (a) Advancis represents and warrants to Clonmel as of the Effective Date,
as follows:

  (i)   Advancis has the right to enter into this Agreement; and     (ii)  
there are no agreements between Advancis and any Third Party that conflict with
this Agreement.

11



--------------------------------------------------------------------------------



 



          (the “Advancis General Warranties”).

  5.5   Approval of Shipment of Product.

     (a) When a shipment of Product is ready for delivery, Clonmel shall notify
Advancis and supply Advancis with the required Shipping Documentation. Clonmel
shall not ship any shipment of Product Batches until the required Shipping
Documentation for such shipment has been approved in writing by Advancis.
     (b) Advancis shall have [***] after custom clearance of each shipment of
Product in the country of destination (such period, the “Acceptance Period”) to
review such shipment and test Product. If Advancis believes that Product Batches
do not comply with the Product Warranties, then Advancis shall deliver to
Clonmel written notice of rejection (the “Rejection Notice”) of such Product
stating in reasonable detail the basis for such assertion of non-compliance.
Product not rejected within such [***] period shall be deemed to be accepted by
Advancis; provided, however, that Advancis thereafter may send a Rejection
Notice for Product following the discovery of any failure to comply with the
Product Warranties if such non-compliance was not reasonably discoverable within
such [***] period and such notice is sent no later than [***] prior to
expiration of the shelf life of the Product (each such non-compliance a “Latent
Defect”). If a Rejection Notice is received by Clonmel during the Acceptance
Period, or thereafter as permitted with respect to Latent Defects, Clonmel and
Advancis shall attempt to resolve any dispute regarding the conformity of a
shipment of Product with the Product Warranties. If such dispute cannot be
settled within [***] of the submission of the Rejection Notice, then such
dispute shall be resolved as set forth in Section 4.5.

  5.6   Disputes Regarding Product.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------



 



  5.7    

(a) If Product is alleged not to conform with the Product Warranties, then
Advancis shall submit a sample of the Batch of the disputed shipment to an
independent testing laboratory of recognized repute selected by Advancis and
approved by Clonmel in writing (such approval not to be unreasonably withheld)
for analysis, under quality assurance approved procedures, of the conformity of
such shipment Product with the Product Warranties. The costs associated with
such analysis by such independent testing laboratory shall be paid by the Party
whose assessment of the conformity of the shipment of Product with the Product
Warranties was mistaken. The determination by the independent testing
laboratory, shall be final and binding.
(b) In the event that the Parties or an independent testing laboratory agree
that all or a portion of Shipments of Product fails to conform to Product
warranties, Clonmel shall manufacture for and deliver to Advancis, by expedited
means, for no additional costs, sufficient quantities of Product to replace the
non-conforming portion of such shipment of Product, in accordance with the
provisions of this Agreement.

  5.8   DISCLAIMER. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, BOTH PARTIES MAKE NO REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS
OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO PRODUCTS, MATERIALS AND SERVICES PROVIDED UNDER THIS AGREEMENT, AND
CLONMEL SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE WITH RESPECT TO SUCH PRODUCTS,
MATERIALS, OR SERVICES.

13



--------------------------------------------------------------------------------



 



  6.   Recall     6.1   Each Party shall inform the other in writing without
delay when quality issues relating to the safety or effectiveness of the
Product(s) already shipped subsequently comes to that Party’s knowledge.     6.2
  The decision to initiate a recall of the Product is the responsibility of
Advancis.     6.3   In the event of a Product recall Clonmel shall comply with
all reasonable requirements stipulated by Advancis.     6.4   Insofar as any
recall arises because of any breach by Clonmel of any its obligations under this
Agreement or any of the Product Warranties, Clonmel shall replace the Batch to
which the issue relates within [***] at Clonmel’s cost and Clonmel shall pay the
costs of the recall. Otherwise all other costs of a recall of Product shall be
borne by Advancis.     7.   Handling of Complaints     7.1   Any material
complaint as to the quality, safety and effectiveness of the Product brought to
the attention of either of the Parties shall forthwith be communicated to the
other of the Parties.     7.2   Clonmel shall provide all reasonable assistance
requested by Advancis in the investigation of customer complaints regarding
Product that, in Advancis’ reasonable opinion, are related to or arise from the
manufacturing or packaging of such Product by Clonmel, including reviews of
records and testing of the Product in accordance with the Master Production
Record.     7.3   Advancis will be responsible for reporting all adverse events
to the FDA.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------



 



  8.   Retention of Records and Samples     8.1   Unless otherwise agreed in
writing by the Parties, Clonmel shall retain:

     (a) all Batch Manufacturing Records and records relating to the analysis of
the Product(s) for the longer of 5 years or one year following the end of the
shelf life of the Product(s);
     (b) reference samples from each Batch for one year after the end of the
shelf life of that Batch.

  9.   Forecasting and Purchase Orders     9.1   Advancis shall submit to
Clonmel on a [***] basis by the [***] a [***] rolling forecast of its
requirements for the Product(s). The amounts set forth in each [***] of the
forecast are firm purchase orders and the amount set forth from [***] onwards
represent a forecast. The quantity in the [***], which becomes a purchase order
at this time, may not be less than [***] or more than [***] of the amount set
forth in the previous month of said forecast. The firm purchase orders shall be
accompanied by a Purchase Order for each month of the relevant four month
period.     9.2   If the quantities of Product set out in any Purchase Orders
for any month exceed [***] of the quantities previously forecast for the
relevant month and Clonmel is not able to supply such increased quantities,
Clonmel shall inform Advancis no later than one week after receipt of the
Purchase Order whether it will make a good faith effort to supply the additional
quantities of Product on the delivery date specified.     9.3   Each Purchase
Order shall correspond to Clonmel production batch size or multiples thereof as
set out in Schedule F.     9.4   If there is an inconsistency between any
Purchase Order and this Agreement, the terms and conditions of this Agreement
shall prevail.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------



 



  9.5   The Parties agree that Clonmel in agreement with Advancis can utilise
the Validation Batches in filling Purchase Orders.     10.   Delivery     10.1  
Clonmel shall deliver the Product(s) by the dates stipulated in the Purchase
Orders to the destinations nominated in writing by or on behalf of Advancis.    
10.2   The cost of delivery shall be borne by Advancis .     10.3   Clonmel
shall pack the Product(s), secure the Product(s) to the pallets with appropriate
pallet identity labelling and confirm pallet plans and loading arrangements to
ensure safe and secure transportation and arrange for passage through customs.
Clonmel shall clearly label each pallet with the destination delivery address.  
  10.4   Clonmel shall notify Advancis immediately if there is any lack of
clarity as to the loading and labelling instructions.     11.   Labelling    
11.1   Advancis shall provide Clonmel with printing films or proofs for all
printed packaging Components which may not be altered by Clonmel.     11.2  
Advancis shall promptly inform Clonmel of any required modifications to printed
packaging Components and the date of implementation.     11.3   Clonmel shall
source printed and non-printed packaging components from suppliers audited and
approved by Advancis.     11.4   Clonmel shall maintain stock of Materials and
Components including printed packaging Components for the Product(s) in
accordance with the [***] forecasted

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------



 



    demand. In case Advancis discontinues any Materials or Component, the
writing off of the existing stock, according to the [***] forecast given to
Clonmel, shall be born by Advancis.     12.   Indemnification     12.1  
Indemnification by Advancis. Advancis shall indemnify Clonmel and its
Affiliates, and their respective directors, officers, employees and agents (the
“Clonmel Parties”), and defend and hold each of them harmless, from and against
any and all losses, claims, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with any and all Third
Party liability suits, investigations, claims or demands (collectively,
“Losses”) arising from or occurring as a result of or in connection with
(i) handling, distribution, use or sale of Product by Advancis and/or (ii) a
breach of any obligation or warranty of Advancis hereunder; (iii) the negligence
or willful misconduct on the part of Advancis or, its Affiliates, and their
respective directors, officers, employees and agents (the “Advancis Parties”) in
performing any activity contemplated by this Agreement, or otherwise in relation
to the Products, except for those Losses for which Clonmel has an obligation to
indemnify Advancis Parties pursuant to Section 12.2.     12.2   Indemnity by
Clonmel. Clonmel shall indemnify the Advancis Parties, and defend and hold each
of them harmless, from and against any and all Losses arising from or occurring
as a result of or in connection with (i) a breach of the Product Warranties
and/or (ii) any obligation or warranty of Clonmel hereunder; and /or (iii) the
negligence or willful misconduct on the part of one or more of the Clonmel
Parties in performing any activity contemplated by this Agreement, except for
those Losses for which Advancis has an obligation to indemnify Clonmel and its
Affiliates pursuant to Section 12.1.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------



 



  12.3   Additionally, except to the relative extent that Clonmel is obliged to
indemnify Advancis pursuant to Clause 13.2, Advancis shall indemnify Clonmel
against all claims for losses made or brought against Clonmel seeking damages
for personal injury (including death) and/or for costs of medical treatment,
caused by or attributed to the Product.     12.4   NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, NONE OF THE PARTIES HERETO SHALL BE LIABLE TO
ANY OTHER PARTY HERETO BY REASON OF ANY REPRESENTATION OR WARRANTY, CONDITION OR
OTHER TERM OR ANY DUTY OF COMMON LAW, OR UNDER THE EXPRESS TERMS OF THIS
AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL OR INCIDENTAL OR PUNITIVE LOSS OR
DAMAGE (WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF ENTERPRISE OR
OTHERWISE) AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE RESPECTIVE PARTIES,
THEIR EMPLOYEES OR AGENTS OR OTHERWISE.     12.5   Indemnification Procedure.

Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents (each,
an “Indemnitee”) shall be made solely by the applicable Party (the “Indemnified
Party”). The Indemnified Party shall give the indemnifying Party (the
“Indemnifying Party”) prompt written notice (an “Indemnification Claim Notice”)
of any Losses or discovery of fact upon which such Indemnified Party intends to
base a request for indemnification under Section 12.1 or Section 12.2, but in no
event shall the Indemnifying Party be liable for any Losses that result from any
delay in providing such Indemnification Claim Notice. Each Indemnification Claim
Notice must contain a description of the claim and the nature and amount of such
Loss, to the extent that the nature and amount of such Loss are known at such
time. The Indemnified Party shall

18



--------------------------------------------------------------------------------



 



furnish promptly to the Indemnifying Party copies of all papers and official
documents received in respect of any Losses.
Third Party Claims. The obligations of an Indemnifying Party under this
Section 12 with respect to Losses that are subject to indemnification as
provided for in Section 12.1 or 12.2 (a “Third Party Claim”) shall be governed
by and be contingent upon the following additional terms and conditions:

  (i)   At its option, the Indemnifying Party may assume the defence of any
Third Party Claim by giving written notice to the Indemnified Party within
thirty (30) days after the Indemnifying Party’s receipt of an Indemnification
Claim Notice.     (ii)   Upon assuming the defence of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defence of a Third Party Claim, the Indemnified
Party shall immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Indemnitee in connection
with the Third Party Claim. Should the Indemnifying Party assume the defence of
a Third Party Claim, the Indemnifying Party shall not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim.

  (c)   Right to Participate in Defence. Without limiting the preceding Section
12.3(b), any Indemnitee shall be entitled to participate in, but not control,
the defence of such Third Party Claim and to appoint counsel of its choice for
such purpose; provided, however, that such appointment shall be at the
Indemnitee’s own expense unless (i) the appointment thereof has been
specifically authorized by the Indemnifying Party in writing,; or (ii) the

19



--------------------------------------------------------------------------------



 



      Indemnifying Party has failed to assume the defence and appoint counsel in
accordance with the preceding section 11.3, in which case the Indemnified Party
shall control the defense.     (d)   Settlement. With respect to any Losses
relating solely to the payment of money damages in connection with a Third Party
Claim and that shall not result in the Indemnitee’s becoming subject to
injunctive or other relief or otherwise adversely affect the business of the
Indemnitee in any manner, and as to which the Indemnifying Party shall have
acknowledged in writing the obligation to indemnify the Indemnitee hereunder,
the Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate,
and shall transfer to the Indemnified Party all amounts which said Indemnified
Party shall be liable to pay prior to the entry of judgment. With respect to all
other Losses in connection with a Third Party claim, where the Indemnifying
Party has assumed the defence of the Third Party claim in accordance with
Section 12.3, the Indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss provided it obtains the prior written consent of the Indemnified Party
(which consent shall not be withheld unreasonably). The Indemnifying Party shall
not be liable for any settlement or other disposition of a Loss by an Indemnitee
that is reached without the written consent of the Indemnifying Party.
Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Third Party Cclaim, no Indemnitee shall admit any liability with respect to, or
settle, compromise or discharge, any Third Party claim without the prior written
consent of the Indemnifying Party.     (e)   Cooperation. Regardless of whether
the Indemnifying Party chooses to defend or prosecute any Third Party claim, the
Indemnified Party shall, and shall cause each other Indemnitee to, cooperate in
the defence or

20



--------------------------------------------------------------------------------



 



      prosecution thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to the Indemnifying Party, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Third Party claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

  12.6   Expenses. Except as provided above in this Section 12, the reasonable
and verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any claim shall be
reimbursed on a calendar quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.
    12.7   The indemnities given in this Section 12 shall survive the
termination of this Agreement.     13.   Fees     13.1   Advancis shall pay to
Clonmel the fees set forth in Schedule B for the purchase of Product (the
“Fees”), such Fees being payable by [***] in which the invoice is received,
which invoice shall be sent for Product no earlier than the date of delivery of
Product to the carrier.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------



 



  13.2   There will be [***]. The Parties shall, [***].     13.3   Method of
Payment. All invoices issued by Clonmel and all payments made by Advancis
hereunder shall be denominated in U.S. Dollars, regardless of the currency in
which Clonmel’s third party obligations are denominated. Advancis shall not be
required to compensate Clonmel for any currency fluctuations, including any
occurring between the date of Clonmel’s invoice and the date of Advancis’
payment.     13.4   Advancis shall pay all sums payable by them under this
Agreement free and clear of all deductions or withholding unless the law
requires a deduction or withholding to be made. If a deduction or withholding is
so required Advancis shall pay such additional amount as will ensure that the
net amount Clonmel receives equals the full amount which it would have received
had the deduction or withholding not been required.     13.5   If Clonmel fails
to timely supply to Advancis Products as set forth in this Section 13.5,
Advancis may exercise, at its option, one or more of the following remedies:

          (i) In the event Clonmel fails to deliver within [***] of the
requested delivery date any Products pursuant to any Purchase Orders and the
terms hereof for reasons other than those (i) caused by Advancis, including,
failure to diligently place the corresponding Purchase Orders; or (ii) due to a
Force Majeure Event or (iii) delays by any government agency or authority,
Advancis may reasonably revise or cancel any outstanding Purchase Orders and may
reasonably revise its Forecasts, without liability to Clonmel, provided however
that Advancis will not revise or cancel any order or part of a Purchase Order
for which Clonmel has already commenced manufacturing. In the event that there
are delays in delivery for reasons (i) caused by Advancis, including failure to
diligently place Purchase Orders; or (ii) due to a Force Majeure Event or
(iii) delays by any government
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------



 



agency or authority, the Parties shall agree in good faith to an appropriate
extension of the applicable delivery date.
          (ii) If Advancis does not cancel any non-delivered quantity of
Products, Clonmel shall deliver the Products as close to the required delivery
date as possible, using such expedited means of delivery, i.e. air freight, as
is necessary. Any additional cost caused by these requirements shall be borne by
the party causing the delay.
          (iii) In the event that Clonmel fails to deliver at least [***]
percent ([***]%) of the volume of Products per Purchase Order within [***] of
the delivery date, for reasons other than those related to: (i) Advancis,
including, failure to diligently place the corresponding Purchase Orders; or
(ii) due to a Force Majeure Event, the price payable for Products delivered
against such original Purchase Orders will be reduced by [***] percent ([***]%)
for the total Purchase Order amount. In the event that Clonmel fails to deliver
at least [***] percent ([***]%) of the volume of Products per Purchase Order for
an additional [***], that is, for [***] from the specified delivery date, then
the price payable for the total Purchase Order amount shall be reduced by an
additional [***] percent ([***]%), that is, for a total of [***] percent
([***]%). In the event that Clonmel fails to deliver at least [***] percent
([***]%) of the volume of Products per Purchase Order within [***] of the
specified delivery date, then the price payable for the total Purchase Order
will be reduced to [***].

  14.   Storage     14.1   Clonmel shall store the Materials and the Components
as well as the Product(s) in accordance with the Manufacturing Specifications,
Marketing Authorisation(s), Master Production Record, GMP Rules and, in all
material respects, Applicable Laws.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

23



--------------------------------------------------------------------------------



 



  15.   Title and Risk     15.1   Title to the Product(s) shall pass to Advancis
as and when Product is delivered to a carrier that has been designated in
writing by Advancis.     15.2   Risk in the Product(s) shall pass from Clonmel
in accordance with Section 4.3.     15.3   Clonmel shall convey good title to
all the Product(s), free from all liens and encumbrances.     15.4   Title and
risk in the Materials and Components shall remain with Clonmel pending
Manufacture.     15.5   Clonmel shall make adequate provision for insurance
coverage in respect of Advancis Equipment, Materials, Components and those of
the Product(s) held in storage at its own expense on an all risks basis.     16.
  Inspection     16.1   Advancis shall have the right upon reasonable notice in
advance, such notice not being less than [***], during normal working hours
either itself or by its nominated representative to examine the books and
records of Clonmel insofar as they relate to the Manufacture of the Product(s).
    16.2   Advancis shall have the right upon reasonable advance notice, such
notice not being less than [***] during normal working hours either itself or by
its nominated representative to inspect the Facility and/or where Clonmel stores
the Materials, the Components or the Product(s).     16.3   Clonmel shall permit
one representative of Advancis to be present in the plant where and when
Products are being manufactured throughout the Term. Clonmel shall provide
adequate area for the representatives to work effectively.

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------



 



  16.4   Clonmel shall allow representatives of any regulatory agency to inspect
the relevant parts of the Facility where the manufacture of Product is carried
out and to inspect the Master Production Record and Batch Records to verify
compliance with GMP Rules, Marketing Approvals and Applicable Laws and other
practices or regulations and shall promptly notify Advancis of the scheduling of
any such inspection relating to the manufacture of Product. Advancis shall have
the right to be present during and to participate in any such inspection.
Clonmel shall promptly send to Advancis a copy of any reports, citations, or
warning letters received by Clonmel in connection with an inspection of a
regulatory agency to the extent such documents relate to or affect the
manufacture of Product.     17.   Permits and Regulatory Approvals     17.1  
Clonmel warrants that it possesses and shall maintain in full force and effect
at all times during the term of this Agreement all licences, permits and similar
certificates required for the operation of the Facility and for the Manufacture
of the Product(s) and the storage of the Materials, the Components and the
Product(s). Clonmel shall promptly notify Advancis if Clonmel receives notice
that any such license, permit, or approval is or may be revoked or suspended.  
  17.2   At its expense, Advancis shall be responsible for filing and
maintaining all Regulatory Applications and Marketing Authorizations with the
relevant RHAs     18.   Confidential Information     18.1   Definition.
“Confidential Information” means all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
specifications, data, results and other material, pre-clinical and clinical
trial results, manufacturing procedures, test procedures and purification and
isolation techniques,

25



--------------------------------------------------------------------------------



 



      and any tangible embodiments of any of the foregoing, and any scientific,
manufacturing, marketing and business plans, any financial and personnel matters
relating to a Party or its present or future products, sales, suppliers,
customers, employees, investors or business, that has been disclosed by or on
behalf of such Party to the other Party either in connection with the
discussions and negotiations pertaining to this Agreement or in the course of
performing this Agreement. Without limiting the foregoing, the terms of this
Agreement shall be deemed “Confidential Information” and shall be subject to the
terms and conditions set forth in this Section 18.     18.2   Each Party
undertakes and agrees in relation to Confidential Information of the other
Party:

  (a)   to use such Confidential Information only for the purposes envisaged
under this Agreement and not to use the same or any part thereof for any other
purpose whatsoever;     (b)   to ensure that those of its Affiliates, employees
and sub-contractors who are concerned with the carrying out of this Agreement
are informed of the secret and confidential nature of it;     (c)   in
accordance with Section 17 (b) to ensure that those Affiliates, employees and
sub-contractors agree to keep such Confidential Information secret and
confidential;     (d)   to keep such Confidential Information secret and
confidential and not, save as envisaged as part of this Agreement, to disclose
or permit to be disclosed the same to any Third Party for any reason without the
prior written consent of the disclosing Party.

26



--------------------------------------------------------------------------------



 



  18.3   Notwithstanding the foregoing Section 18.2, the obligations of
confidence and non-use shall not extend to Confidential Information which:

               (a) at the time of disclosure is in the public domain; or
               (b) becomes part of the public domain, by publication or
otherwise, through no breach of this Agreement; or
               (c) at the time of disclosure is already in possession of the
Party who received such information, as established by contemporaneous written
records; or
               (d) becomes available to a receiving Party on a non-confidential
basis, whether directly or indirectly, from a source other than another Party,
which source did not acquire this information on a confidential basis; or
               (e) is independently developed by a Party without use of or
reference to the other Party’s Confidential Information, as established by
contemporaneous written records.

  18.4   The Parties agree that the obligations of this Section 18 may cause
irreparable injury to a Party and that, in addition to any other remedies that
may be available, in law and equity otherwise, each Party shall be entitled to
seek injunctive relief against the threatened breach of the provisions of this
Section 18, or a continuation of any such breach by any other Party, and other
equitable relief to redress such breach.     18.5   Disclosure and Use
Restriction. Except as expressly provided herein, the Parties agree that, for
the longer of (i) 15 years from the Effective Date, and (ii) the Term and the
10 years’ period following any expiration or termination of the Agreement, each
Party and its Affiliates shall keep completely confidential and shall not
publish or otherwise disclose any Confidential Information of the other Party,
its Affiliates or

27



--------------------------------------------------------------------------------



 



      sub-licensees. Neither Party shall use Confidential Information of the
other Party except as necessary to perform its obligations or to exercise its
rights under this Agreement. Subject to Section 18.6, no announcements or public
statement concerning the specific terms of this Agreement shall be made by or on
behalf of any Party without the prior written approval of the other Party. The
terms of any such announcement shall be agreed in good faith by the Parties.    
18.6   Permitted Disclosures. A Party (the “Disclosing Party”) shall be entitled
to make an announcement or public statement concerning the existence, subject
matter or any term of this Agreement, or to disclose Confidential Information
that the disclosing Party is required to make or disclose pursuant to:

(i) a valid order of a court or governmental authority; or
(ii) any other requirement of law or any securities or stock exchange;
provided that if the disclosing Party becomes legally required to make such
announcement, public statement or disclosure hereunder, the disclosing Party
shall give the other Party reasonable notice of such fact and such other Party
shall have been given the opportunity to oppose such disclosure by the
disclosing Party subject to the required disclosure by seeking a protective
order or other appropriate remedy.
The disclosing Party shall fully co-operate with the other Party in connection
with the other Party’s efforts to obtain any protective order or other
appropriate remedy.
If any such order or other remedy does not fully preclude announcement, public
statement or disclosure, the disclosing Party shall make such announcement,
public statement or disclosure only to the extent that the same is legally
required.
     A Party shall be entitled to disclose this Agreement and the terms thereof
to its attorneys, accountants and advisors or in connection with a proposed
merger, sale,

28



--------------------------------------------------------------------------------



 



consolidation, financing permitted assignment or permitted use of Confidential
Information, or similar transactions provided that the disclosing Party makes
reasonable efforts to obtain an obligation of confidentiality with respect
thereto.

  18.7   Publicity. Neither Party shall refer to, display or use the other’s
name, corporate style, trade marks or trade names confusingly similar thereto,
alone or in conjunction with any other words or names, in any manner or
connection whatsoever, including any publication, article, or any form of
advertising or publicity.     19.   Intellectual Property     19.1   Ownership.

(a) As between the Parties, Advancis shall own all right, title and interest in
and to the Advancis Intellectual Property Rights. Clonmel agrees to assign and
hereby assigns to Advancis all of Clonmel’s right, title and interest in and to
the Advancis Intellectual Property Rights.
(b) As between the Parties, Clonmel shall retain all right, title and interest
in and to the Clonmel Intellectual Property Rights.

  19.2   License Grants.

     Clonmel hereby grants to Advancis a non-exclusive, royalty-free, paid-up,
perpetual, non-terminable, worldwide license, with the right to grant
sublicenses, to practice any and all Clonmel Intellectual Property Rights
embodied in the Product or the Process to use, make, have made, offer for sale,
sell, and import Product, which license shall survive termination of this
Agreement.

29



--------------------------------------------------------------------------------



 



  20.   Force Majeure     20.1   Neither Party to this Agreement shall be liable
for failure or delay in the performance of any of its obligations hereunder if
such failure or delay results from Force Majeure, but any such failure or delay
shall be remedied by such Party as soon as practicable.     21.   Assignment and
Subcontracting     21.1   Clonmel shall not be entitled to sub-contract any of
its obligations under this Agreement without the prior written approval of
Advancis., such approval not to be unreasonably withheld.     21.2   Neither
Party shall assign this Agreement (or any Schedule hereto), in whole or in part,
without the prior written consent of the other Party, except that, without
consent, either Party shall be permitted to assign its rights hereunder to one
or more of its Affiliates and each Party shall have the right to assign this
Agreement in connection with a merger or consolidation or similar transaction or
in connection with the sale or transfer of substantially its entire business or
that portion of the business to which this Agreement relates and provided that
the assignee agrees to be bound by the terms and conditions of this Agreement.
No such assignment shall relieve the assignor of its obligations under this
Agreement unless agreed to in writing by the other Party. Any purported
assignment not permitted under this Section 20.2 shall be null, void, and of no
effect.

30



--------------------------------------------------------------------------------



 



  22.   General     22.1   Amendment. No amendments, changes, modifications or
alterations to the terms and conditions of this Agreement shall be binding upon
either party unless in writing and signed by both Parties.     22.2   Notices.
All notices, consents, waivers, and other communications under this Agreement
must be in writing and shall be deemed to have been given when (i) delivered by
hand (with written confirmation of receipt), (ii) sent by fax (with confirmation
of receipt), provided that a copy is mailed by registered mail, return receipt
requested, (iii) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate address and fax numbers set forth below (or to such other addresses
and fax numbers as a Party may designate by notice to the other Party):

     If to Clonmel, to:

     
 
  Clonmel Healthcare Limited
 
  Waterford Road
 
  Clonmel Co.
 
  Tipperary, Ireland
 
  Attention: CEO
 
  Fax:

     and
     If to Advancis, to:

     
 
  Advancis Pharmaceutical Corporation
 
  20425 Seneca Meadows Parkway
 
  Germantown, Maryland 20876
 
  Attention: CEO
 
  Fax:

31



--------------------------------------------------------------------------------



 



Either Party may change its address for notice by giving notice thereof in the
manner set forth in this Section 21.2.

  22.3   Unforeseeable Provisions

     If the whole or any part of this Agreement is held by any court or other
competent authority to be void or unenforceable in whole or in part this
Agreement shall continue to be valid as to the other provisions thereof and the
remainder (if any) of the affected provision, unless a Party’s rights or
obligations under this Agreement are materially affected, in which case the
Parties agree to amend this Agreement to reflect the original intent of the
Parties with respect to their rights and obligations.

  22.4   Entire Agreement     22.5   This Agreement and the Development and
Clinical Manufacturing Agreement and the Facility Build Out Agreement
constitutes the entire and complete understanding of the Parties relating to the
subject matter hereof and all prior understandings or agreements between the
Parties relating to the subject matter hereof shall be superseded by this
Agreement.     22.6   Survival. The provisions of this Agreement which are
expressed to survive its termination or from their nature or context it is
contemplated that they are to survive such termination shall remain in full
force and effect notwithstanding the termination of this Agreement.     22.7  
Further Assurances. At the request of any of the Parties, the other Party shall
execute and perform all such documents, acts and things as may reasonably be
required

32



--------------------------------------------------------------------------------



 



      subsequent to the signing of this Agreement for assuring to or vesting in
the requesting Party the full benefit of the terms hereof.     22.8  
Counterparts. This Agreement and any Schedule hereto may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.     22.9   Titles and
Subtitles. The titles and subtitles used in this Agreement (including any
Schedule hereto) are for convenience only and are not to be considered in
construing or interpreting any term or provision of this Agreement (or any
Schedule hereto).     22.10   Pronouns. Where the context requires, (i) all
pronouns used herein shall be deemed to refer to the masculine, feminine or
neuter gender as the context requires.     22.11   Waiver. The failure of any
Party at any time or times to require performance of any provision of this
Agreement (including any Schedule hereto) shall in no manner affect its rights
at a later time to enforce the same. No waiver by any Party of the breach of any
term contained in this Agreement (including any Schedule hereto), whether by
conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such breach or the breach of
any other term of this Agreement (including any Schedule hereto).     22.12   No
Presumption Against Drafter. For purposes of this Agreement, Advancis hereby
waives any rule of construction that requires that ambiguities in this Agreement
(including any Schedule hereto) be construed against the drafter.

33



--------------------------------------------------------------------------------



 



  23.   Term and Termination     23.1   This Agreement shall come into force on
the Effective Date and shall continue for an initial period of 5 years from the
Effective Supply Date, and thereafter shall be subject to termination by either
party upon twelve months’ prior written notice to the other.     23.2  
Termination for Material Breach.

  (a)   Any failure by a Party to comply with any of its material obligations
contained herein shall constitute a material breach and shall entitle the Party
not in breach to give to the Party in breach written notice specifying the
nature of the breach. Such notice shall require the breaching Party to make good
or otherwise cure such breach.     (b)   If such breach is not cured within
30 days after the receipt of notice pursuant to Section 22.2(a) above (or, if
such default cannot be cured within such 30 –days’ period, and the Party in
breach does not commence actions to cure such breach within such period and
thereafter diligently continue such actions and cure such breach within 180 days
after the receipt of such notice, except in the case of a payment default, as to
which the breaching Party shall have only a 30 days’ cure period), then the
Party not in breach shall be entitled, without prejudice to any of the other
rights conferred on it by this Agreement, to terminate this Agreement upon
written notice to the other Party.

  23.3   Termination by Insolvency.         Termination by Insolvency. Any Party
shall be entitled to terminate this Agreement where the other Party ceases to do
business, becomes unable to pay its debts as they fall due, has a receiver,
examiner or similar officer appointed in respect of the whole or any part of its
assets or business, makes any composition or arrangement with its creditors,
takes or suffers any similar action in consequence of debt or an order or

34



--------------------------------------------------------------------------------



 



      resolution is made for its dissolution or liquidation (other than for the
purpose of solvent amalgamation or reconstruction), or any equivalent or similar
action or proceeding is taken or suffered in any jurisdiction and the same is
not dismissed or discharged within 30 days thereafter.     23.4   Termination
for Withdrawal of Product(s)         Advancis may terminate this Agreement by
written notice with immediate effect if Advancis permanently withdraws Product
from the market.     23.5   Termination upon termination of the Facility Build
Out Agreement         Where Advancis terminates the Facility Build Out Agreement
pursuant to Section 8.2 of that Agreement, Clonmel may terminate this Agreement
by written notice with immediate effect.     24.   Events upon Termination    
24.1   Upon termination and unless otherwise agreed between the Parties:

     (a) Products manufactured to Purchase Orders from Advancis shall be
delivered by Clonmel to Advancis whereupon Advancis shall pay Clonmel in
accordance with the terms of this Agreement;
     (b) work in progress commenced by Clonmel against Purchase Orders shall be
completed by Clonmel and delivered to Advancis whereupon Advancis shall pay
Clonmel in full thereof in accordance with the terms;
     (c) Components acquired by Clonmel pursuant to Purchase Orders shall be
transferred to Advancis and Advancis shall reimburse Clonmel for the acquisition
costs thereof incurred by Clonmel.
     (d) subject to Section 24 (e) below, all records relating to the
manufacture and analysis of the Product(s) and retained samples of Materials,
Components and Product(s)

35



--------------------------------------------------------------------------------



 



shall be retained by Clonmel in accordance with Section 4 or transferred to
Advancis if requested by Advancis.
     (e) Clonmel shall, upon Advancis’s prior written request, return or destroy
any Advancis Confidential Information in the possession or control of Clonmel.
Likewise, Advancis shall, upon Clonmel’s prior written request, return or
destroy any Clonmel Confidential Information in the possession or control of
Advancis, except Clonmel Confidential Information as to which Advancis retains
rights under this Agreement or the Development and Clinical Manufacturing
Agreement. Notwithstanding the foregoing provisions: (i) Clonmel may retain and
preserve, at its sole cost and expense, samples and standards of each Batch
following termination or expiration of this Agreement solely for use in
determining Clonmel’s rights and obligations hereunder; (ii) each Party may
retain such of the other Party’s Confidential Information as may be required by
Applicable Laws, regulations, or guidelines and (iii) Advancis may continue to
retain and use Clonmel Confidential Information that is required to maintain
Marketing Approval provided that such Confidential Information may not be used
for any purpose without the prior written consent of the other Party and
provided also that the provisions of Section 18 shall continue to apply to such
Confidential Information.
     (f) in the event of termination by Clonmel pursuant to Section 23.5 then
(i) Clonmel shall have no obligation to complete any work in progress commenced
by Clonmel prior to termination and Advancis shall fully and finally release
Clonmel from its obligation to manufacture and supply Product pursuant to this
Agreement; and
(ii) Clonmel shall not be liable to Advancis for any breach of this Agreement to
the extent that such breach has arisen by reason of a termination of the
Facility Build Out Agreement by Advancis pursuant to Section 8.2 of the Facility
Build Out Agreement.

  24.2   Clonmel shall, at Advancis option, cancel or use its reasonable
endeavours to transfer (if transferable) to Advancis `or such person as Advancis
may nominate, any

36



--------------------------------------------------------------------------------



 



      licence(s), permit(s) or approval(s) obtained specifically for the
manufacturing of the Product(s) under this Agreement.     24.3   Neither party
shall have the right to claim any compensation or indemnity whatsoever as a
result of the lawful termination of this Agreement other than as set out in this
Agreement. The respective obligations of the Parties under Sections 5.7, 8.1,
12.1-12.7, 18.1-18.6, 19.1, 19.2, 24.1-24.4 and 25.1 shall survive the
termination of this Agreement.     24.4   The failure to exercise or delay in
exercising a right or remedy under this Agreement shall not constitute a waiver
of the right or remedy or a waiver of rights or remedies and no single or
partial exercise of any right or remedy under this Agreement shall prevent any
further exercise of the right or remedy or the exercise of any other right or
remedy.     25.   Law and Jurisdiction.     25.1   Law and Jurisdiction. This
Agreement will be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to its conflicts of laws
provisions. All suits, disputes, actions, and other legal proceedings
(collectively, “Suits”) related to or arising out of this Agreement, will be
brought in the Federal District Court of the District of Maryland, or in a state
court located in Maryland, as the case may be, which will have the exclusive
jurisdiction over such Suits, and to the personal jurisdiction of which Clonmel
and Advancis irrevocably submit.

37



--------------------------------------------------------------------------------



 



38



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

          ADVANCIS PHARMACEUTICAL CORPORATION    
 
       
By:
       /s/ Edward M Rudnic    
 
       
 
  Edward M. Rudnic, Ph.D.    
 
        Title: Chairman & CEO    
 
        CLONMEL HEALTHCARE LIMITED    
 
       
By:
       /s/ Rory O’Riordan    
 
       
 
  Rory O’Riordan    
 
        Title: CEO    

39



--------------------------------------------------------------------------------



 



SCHEDULE A
Approved Suppliers
     Excipient List of Vendors for Amoxicillin Tablet and Sprinkle Dose:
     [***]
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

40



--------------------------------------------------------------------------------



 



SCHEDULE B
FEES
[***]
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

41



--------------------------------------------------------------------------------



 



SCHEDULE C
Advancis Equipment
See Exhibit B of the Facility Build Out Agreement, as amended from time to time,
the
relevant provisions of which are incorporated by reference herein.

42



--------------------------------------------------------------------------------



 



SCHEDULE D
Material Specifications
(To be finalized after NDA approval)

43



--------------------------------------------------------------------------------



 



SCHEDULE E
Analytical Equipment
[***]
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

44



--------------------------------------------------------------------------------



 



SCHEDULE F
Batch Size
(To be finalized aftlidation)

45



--------------------------------------------------------------------------------



 



SCHEDULE G
Manufacturing Specifications
(To be finalized after NDA approval)

46



--------------------------------------------------------------------------------



 



SCHEDULE H
Master Production Record
(To be finalized after NDA approval)

47